Appeal by defendant from an order of the Supreme Court, Kings County, dated July 23, 1969, which granted plaintiff’s motion to consolidate a personal injury action and wrongful death action, both arising out of the same accident. Order reversed, with $10 costs and disbursements; and motion denied, without prejudice to a renewal on a proper medical affidavit. In the absence of medical proof showing the causal relationship between the accident and the subsequent death of plaintiff’s intestate, a motion to consolidate a personal injury action and a wrongful death action may not be granted {Augenbra/wn v. O é B Distributors, 17 A D 2d 785; ef. McCarthy v. Downes, 17 A D 2d 919). Plaintiff may renew the motion to consolidate upon submitting competent medical proof of such causal connection (cf. Augenbraun v. *681G & B Distributors, supra; McCarthy v. Downes, supra). Christ, P. J., Hopkins, Munder, Latham and Benjamin, JJ., concur.